

117 S948 IS: To protect American small businesses, gig workers, and freelancers by repealing the burdensome American Rescue Plan Act of 2021 transactions reporting threshold.
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 948IN THE SENATE OF THE UNITED STATESMarch 24, 2021Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo protect American small businesses, gig workers, and freelancers by repealing the burdensome American Rescue Plan Act of 2021 transactions reporting threshold.1.Repeal of modifications of exceptions for reporting of third party network transactions(a)In generalSection 6050W(e) of the Internal Revenue Code of 1986 is amended to read as follows:(e)Exception for de minimis payments by third party settlement organizationsA third party settlement organization shall be required to report any information under subsection (a) with respect to third party network transactions of any participating payee only if—(1)the amount which would otherwise be reported under subsection (a)(2) with respect to such transactions exceeds $20,000, and(2)the aggregate number of such transactions exceeds 200..(b)Effective dateThe amendment made by this section shall apply to returns for calendar years beginning after December 31, 2021.